Exhibit 10.1

FIFTH AMENDMENT TO THE

FEDERAL HOME LOAN MORTGAGE CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(as Amended and Restated January 1, 2008)

FIFTH AMENDMENT to the FEDERAL HOME LOAN MORTGAGE CORPORATION SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN (the “SERP”) by the FEDERAL HOME LOAN MORTGAGE
CORPORATION (the “Corporation”), a corporation organized and existing under the
laws of the United States of America.

W I T N E S S E T H:

WHEREAS, the SERP was restated effective January 1, 2008, and subsequently
amended;

WHEREAS, in a directive dated October 24, 2013 the Federal Housing Finance
Agency (“FHFA”) directed the Corporation to take certain actions with respect to
the SERP, including to take irrevocable action on October 24, 2013, effective
December 31, 2013 (the “Proposed Termination Date”), to cease Pension SERP
accruals and to terminate the Pension SERP Benefit, Thrift/401(k) Benefit
Pre-2005 Accruals, and the Supplemental Retirement Benefit, necessitating
acceleration of the payment of benefits in connection with such termination;

WHEREAS, in compliance with that directive the Corporation is amending the SERP
to reflect that directive and its impacts;

WHEREAS, Section 8.1 of the SERP permits the Corporation to amend the SERP, and
Section 8.2 of the SERP permits the Corporation to terminate the SERP and
accelerate the payment of benefits in connection with such termination;

WHEREAS, Sections 8.1 and 8.2 of the SERP as it was written on October 3, 2004
permitted the Corporation to amend the SERP and to terminate the SERP and
accelerate the payment of benefits in connection with such termination; and

WHEREAS, the appropriate officer of the Corporation has been duly authorized to
execute this amendment.

NOW, THEREFORE, the SERP is hereby amended as set forth below effective as of
October 24, 2013:

 

  1. To renumber the existing section 1.3 (Effective Date) as section 1.4, and
add a new section 1.3 as follows:



--------------------------------------------------------------------------------

  1.3 Termination of Pension SERP Benefit, Thrift/401(k) Benefit Pre-2005
Accruals and Supplemental Retirement Benefit.

(a) Suspension of Pension SERP Benefit Accruals. As required by the directive
issued by the Federal Housing Finance Agency on October 24, 2013, Pension SERP
Benefit accruals shall cease effective December 31, 2013. No Executive shall
accrue any Pension SERP Benefit or Supplemental Retirement Benefit after that
date.

(b) Termination of Pension SERP Benefit, Thrift/401(k) Benefit Pre-2005 Accruals
and Supplemental Retirement Benefit. The Pension SERP Benefit, Thrift/401(k)
SERP Benefit Pre-2005 Accruals and Supplemental Retirement Benefit are
terminated as of 11:59:59 p.m. on December 31, 2013 (the “December 31st
Termination”). Pension SERP Benefits (for clarity, both the Pre-2005 Accruals
and 2005 and Later Accruals), Thrift/401(k) SERP Benefit Pre-2005 Accruals and
Supplemental Retirement Benefits otherwise payable in the normal course (i.e.,
not as a result of the December 31st Termination) shall be distributed as
scheduled, and shall be suspended as administratively necessary (as determined
by the Vice President – Compensation & Benefits) to effectuate the December 31st
Termination as of a date reasonably near the date of final benefit settlement.

(c) Final Settlement of Pension SERP Benefit, Thrift/401(k) SERP Benefit
Pre-2005 Accruals and Supplemental Retirement Benefit Liabilities. The final
benefit settlement shall occur on a date not less than 12 months but not more
than 24 months after October 24, 2013. In preparation for the final benefit
settlement, the Vice President-Compensation & Benefits may, in his sole
discretion, suspend Pension SERP, Thrift/401(k) SERP Benefit Pre-2005 Accruals
and Supplemental Retirement Benefits being paid in the normal course under
Article VI and Appendix 1 and consistent with section 1.3(b), and shall settle
all outstanding Pension SERP and Supplemental Retirement obligations in the form
of lump sum payments to each Participant with a vested right to such benefits,
notwithstanding the provisions of Article VI and Appendix 1, or the resolutions
establishing the Supplemental Retirement Benefit.

 

  2. To revise the introductory paragraph to Section 8.2 (Termination) to read
as follows:

 

  8.2. Termination. The Corporation, acting through its Board or the Board’s
designee, may at any time terminate this Plan, in whole or in part, by an
instrument in writing executed by the Board or its designee; provided however
that;

IN WITNESS WHEREOF, the Corporation has caused this FIFTH AMENDMENT to the
FEDERAL HOME LOAN MORTGAGE CORPORATION

 

2



--------------------------------------------------------------------------------

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN to be executed by its duly authorized
officer this 25th day of October, 2013.

 

FEDERAL HOME LOAN MORTGAGE CORPORATION

 

By:

  /s/ Daniel Scheinkman

Daniel Scheinkman

Vice President - Compensation and Benefits

 

ATTEST:

 

/s/ Alicia S. Myara

Alicia S. Myara

Assistant Secretary

 

3